DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ARNOLD GALMAN,
                             Appellant,

                                    v.

                   SIGNATURE HOME THEATERS,
                            Appellee.

                              No. 4D21-371

                              [May 19, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case Nos.
502019AP000193CAXXMB and 502019SC007589XXXXSB.

  Joshua R. Levin of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (holding that “[w]ithout a record of the trial
proceedings, the appellate court can not properly resolve the underlying
factual issues so as to conclude that the trial court’s judgment is not
supported by the evidence or by an alternative theory,” and “[w]ithout
knowing the factual context, neither can an appellate court reasonably
conclude that the trial judge so misconceived the law as to require
reversal”).

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.